Ackekson, S. C. C.
This matter comes before me upon defendants’ motion to strike out the third count of the complaint upon various grounds, among them being the charge that the said count is frivolous, uncertain, vague and indefinite, and multifarious, based upon conclusions and not facts and so framed as to prejudice, embarrass and delay a fair trial.
It is unnecessary to go into this matter further, however, than to say that it is impossible, from reading the criticized pleading to determine whether it is founded upon fraud or breach of contract, and whichever theory is adopted, the pleading is so uncertain, vague, indefinite and obscure as to prejudice, embarrass and delay a fair trial, and will, therefore, be stricken out. The plaintiff may, however, have ten days from April 5th, 1932, in which to file an amended complaint, if it desires so to do.